Citation Nr: 1521698	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for left knee chondromalacia patella with dislocation and subluxation (hereinafter "left knee disability").


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1985 to January 1993.

This appeal derived from a downstream element of a claim for service connection for a left knee injury that was received in November 2010.  This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for left knee chondromalacia patella and assigned a 10 percent disability rating, effective November 19, 2010 (date the claimed was received by VA).  During the pendency of this appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Honolulu, Hawaii.  In an October 2014 rating decision, the RO granted a separate 20 percent disability rating under Diagnostic Code 5257 for subluxation/dislocation associated with the left knee disability.   

The issue of entitlement to a 100 percent temporary disability rating (for convalescence) for the left knee disability following a December 2013 partial knee replacement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2014 written statement from the representative.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a January 2015 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal for a higher initial disability rating for the left knee disability.



CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 30 percent for left knee chondromalacia patella with dislocation and subluxation are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.	 § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the appeal must be denied due to a lack of legal merit.  As the withdrawn appeal is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).    

Withdrawal of the Appeal for a Higher Initial Rating for the Left Knee Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On January 16, 2015, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal for an initial disability rating in excess of 30 percent for the left knee disability; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further and it will be dismissed.


ORDER

The appeal for an initial disability rating in excess of 30 percent for left knee chondromalacia patella with dislocation and subluxation, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


